Exhibit 10.1

BIOMARIN PHARMACEUTICAL INC.

2014 INDUCEMENT PLAN

 

 

PLAN DOCUMENT

 

 

 

1. Establishment, Purpose, and Types of Awards

BioMarin Pharmaceutical Inc. (the “Company”) hereby establishes this
equity-based incentive inducement plan to be known as the “BioMarin
Pharmaceutical Inc. 2014 Inducement Plan” (hereinafter referred to as the
“Plan”), in order to advance the interests of the Company by providing a
material inducement for the best available individuals to join the Company and
its Subsidiary Corporations as Employees by affording such individuals an
opportunity to acquire a proprietary interest in the Company. The Company
intends that the Plan be reserved for persons whom the Company may issue Shares
without stockholder approval pursuant to Rule 5635(c)(4) of the NASDAQ Listing
Rules.

The Plan permits grants of the following types of awards (“Awards”), according
to the Sections of the Plan listed here:

 

Section 6    Options Section 7    Restricted Shares, Restricted Share Units, and
Unrestricted Shares Section 8    Deferred Share Units Section 9    Performance
Awards

The Plan is not intended to affect and shall not affect any stock options,
equity-based compensation, or other benefits that the Company or its Affiliates
may have provided, or may separately provide in the future pursuant to any
agreement, plan, or program that is independent of this Plan.

 

2. Defined Terms

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

 

3. Shares Subject to the Plan

Subject to the provisions of Section 12, the maximum number of Shares that the
Company may issue for all Awards shall not exceed 1,700,000 Shares. For all
Awards, the Shares issued pursuant to the Plan may be authorized but unissued
Shares, or Shares that the Company has reacquired or otherwise holds in
treasury.

Shares that are subject to an Award that for any reason expires, is forfeited,
is cancelled, or becomes unexercisable, and Shares that are for any other reason
not paid or delivered under the Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under the Plan
to the extent provided in this paragraph. The following Shares shall not be
added back to the Shares authorized for issuance under the Plan: (i) Shares
tendered by a Participant or withheld by the Company in payment of the exercise
price of an Option or other obligation owed by the Participant to the Company in
connection with the exercise or settlement of the Award, (ii) Shares tendered by
a Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award, and (iii) Shares subject to an Award that
settled for cash (in whole or in part).

 

1



--------------------------------------------------------------------------------

4. Administration

(a) General. The Committee shall administer the Plan in accordance with its
terms, provided that the Board may act in lieu of the Committee on any matter.
Notwithstanding the foregoing, grants of Awards must be approved by the
Committee or a majority of the Company’s independent directors (as defined in
Rule 5605(a)(2) of the NASDAQ Listing Rules). The Committee shall hold meetings
at such times and places as it may determine and shall make such rules and
regulations for the conduct of its business as it deems advisable. In the
absence of a duly appointed Committee or if the Board otherwise chooses to act
in lieu of the Committee, the Board shall function as the Committee for all
purposes of the Plan.

(b) Committee Composition. The Board shall appoint the members of the Committee.
The Board may at any time appoint additional members to the Committee, remove
and replace members of the Committee with or without Cause, and fill vacancies
on the Committee however caused. Unless otherwise directed by the Board, the
Committee shall be the Compensation Committee of the Board.

(c) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

(i) to determine Eligible Persons to whom Awards shall be granted from time to
time and the number of Shares or units to be covered by each Award;

(ii) to determine, from time to time, the Fair Market Value of Shares;

(iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

(iv) to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;

(v) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

(vi) in order to fulfill the purposes of the Plan and without amending the Plan,
modify, cancel, or waive the Company’s rights with respect to any Awards, to
adjust or to modify Award Agreements for changes in Applicable Law, and to
recognize differences in foreign law, tax policies, or customs; and

(vii) to make all other interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

(d) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, shall be final, binding, and conclusive. The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly made in bad faith or
materially affected by fraud.

 

2



--------------------------------------------------------------------------------

(e) Prohibition on Repricing. Notwithstanding anything contained in this Plan to
the contrary, unless the Company has obtained the consent of a majority of the
stockholders of the Company, in no event will the Committee or the Company
authorize any amendment to the Plan, or to any Award under the Plan, that would
effect a reduction in the price per Share of such Award, other than as a result
of a stock split or other recapitalization as contemplated by Section 12.
Furthermore, except as contemplated by Section 12, no Award shall be cancelled
and replaced with a grant of an Award having a lesser price per Share without
the consent of a majority of the stockholders of the Company.

(f) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Affiliates shall pay or reimburse any member of the Committee,
as well as any Director or Employee who takes action in connection with the
Plan, for all expenses incurred with respect to the Plan, and to the full extent
allowable under Applicable Law shall indemnify each and every one of them for
any claims, liabilities, and costs (including reasonable attorney’s fees)
arising out of their good faith performance of duties under the Plan. The
Company and its Affiliates may obtain liability insurance for this purpose.

 

5. Eligibility

(a) General Rule. Awards may be granted to Eligible Persons so long as the
following requirements are met: (i) the Eligible Person was not previously an
Employee or Director, or the Eligible Person is returning to the employment of
the Company or a Subsidiary Corporation following a bona-fide period of
non-employment, and (ii) the grant of an Award under the Plan is a material
inducement to the Eligible Person’s decision to enter into the employment of the
Company or a Subsidiary Corporation.

(b) Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those individuals
to whom Awards under the Plan may be granted, the number of Shares subject to
each Award, the price (if any) to be paid for the Shares or the Award, and in
the case of Performance Awards, in addition to the matters addressed in
Section 9, the specific objectives, goals and performance criteria that further
define the Performance Award. Eligible Persons may be granted more than
one Award. However, eligibility in accordance with this Section 5 shall not
entitle any person to be granted an Award, or, having been granted an Award, to
be granted an additional Award. Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant. The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee, and each Award shall be
subject to the terms and conditions set forth in Sections 22, 23, and 24 unless
otherwise specifically provided in an Award Agreement.

 

6. Option Awards

(a) Types; Documentation. The Committee may in its discretion grant Options
pursuant to Award Agreements that are delivered to Participants. Each Option
shall be designated in the Award Agreement as a Non-ISO. At the sole discretion
of the Committee, any Option may be exercisable, in whole or in part,
immediately upon the grant thereof, or only after the occurrence of a specified
event, or only in installments, which installments may vary; provided that each
such Award Agreement shall require as a condition of exercisability and/or
vesting that the Participant commence employment with the Company or a
Subsidiary Corporation. Options granted under the Plan may contain such terms
and provisions not inconsistent with the Plan that the Committee shall deem
advisable in its sole and absolute discretion.

(b) Term of Options. Each Award Agreement shall specify a term at the end of
which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h) hereof; provided, that, the term of any
Option may not exceed ten years from the Grant Date

(i) Exercise Price. The exercise price of an Option shall be determined by the
Committee in its sole discretion and shall be set forth in the Award Agreement,
provided that, such per Share exercise price shall not be less than 100% of the
Fair Market Value per Share on the Grant Date.

(c) Exercise of Option. The times, circumstances and conditions under which an
Option shall be exercisable shall be determined by the Committee in its sole
discretion and set forth in the Award Agreement. The

 

3



--------------------------------------------------------------------------------

Committee shall have the discretion to determine whether and to what extent the
vesting of Options shall be tolled during any unpaid leave of absence; provided,
however, that in the absence of such determination, vesting of Options shall be
tolled during any such leave approved by the Company.

(d) Minimum Exercise Requirements. An Option may not be exercised for a fraction
of a Share. The Committee may require in an Award Agreement that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent a Participant from purchasing the full number of Shares as to which
the Option is then exercisable.

(e) Methods of Exercise. Prior to its expiration pursuant to the terms of the
applicable Award Agreement, and subject to the times, circumstances and
conditions for exercise contained in the applicable Award Agreement, each Option
may be exercised, in whole or in part (provided that the Company shall not be
required to issue fractional shares), by delivery of written notice of exercise
to the secretary of the Company accompanied by the full exercise price of the
Shares being purchased. The methods of payment that the Committee may in its
discretion accept or commit to accept in an Award Agreement include:

(i) cash or check payable to the Company (in U.S. dollars);

(ii) other Shares that (A) are owned by the Participant who is purchasing Shares
pursuant to an Option, (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which the Option is
being exercised, (C) were not acquired by such Participant pursuant to the
exercise of an Option, unless such Shares have been owned by such Participant
for at least six months or such other period as the Committee may determine,
(D) are all, at the time of such surrender, free and clear of any and all
claims, pledges, liens and encumbrances, or any restrictions which would in any
manner restrict the transfer of such shares to or by the Company (other than
such restrictions as may have existed prior to an issuance of such Shares by the
Company to such Participant), and (E) are duly endorsed for transfer to the
Company;

(iii) a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may concurrently provide
irrevocable instructions (A) to such Participant’s broker or dealer to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
exercise price of the Option plus all applicable taxes required to be withheld
by the Company by reason of such exercise, and (B) to the Company to deliver the
certificates for the purchased Shares directly to such broker or dealer in order
to complete the sale; or

(iv) any combination of the foregoing methods of payment.

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.

(f) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination of a Participant’s
Continuous Service. The Committee may waive or modify these provisions at any
time. To the extent that a Participant is not entitled to exercise an Option at
the date of his or her termination of Continuous Service, or if the Participant
(or other person entitled to exercise the Option) does not exercise the Option
to the extent so entitled within the time specified in the Award Agreement or
below (as applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards. In no event may any Option be exercised after the expiration
of the Option term as set forth in the Award Agreement.

 

4



--------------------------------------------------------------------------------

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

(i) Termination other than Upon Disability or Death or for Cause. In the event
of termination of a Participant’s Continuous Service (other than as a result of
Participant’s death, disability, retirement or termination for Cause), the
Participant shall have the right to exercise an Option at any time within 90
days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

(ii) Disability. In the event of termination of a Participant’s Continuous
Service as a result of his or her being Disabled, the Participant shall have the
right to exercise an Option at any time within one year following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

(iii) Retirement. In the event of termination of a Participant’s Continuous
Service as a result of Participant’s Retirement, the Participant shall have the
right to exercise the Option at any time within six months following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

(iv) Death. In the event of the death of a Participant during the period of
Continuous Service since the Grant Date of an Option, or within thirty days
following termination of the Participant’s Continuous Service for any reason
other than death, disability, retirement or for Cause, the Option may be
exercised, at any time within one year following the date of the Participant’s
death, by the Participant’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the right
to exercise the Option had vested at the date of death or, if earlier, the date
the Participant’s Continuous Service terminated.

(v) Cause. If the Committee determines that a Participant’s Continuous Service
terminated due to Cause, the Participant shall immediately forfeit the right to
exercise any Option, and it shall be considered immediately null and void.

(g) Reverse Vesting. The Committee in its sole discretion may allow a
Participant to exercise unvested Options, in which case the Shares then issued
shall be Restricted Shares having analogous vesting restrictions to the unvested
Options.

 

7. Restricted Shares, Restricted Share Units, and Unrestricted Shares

(a) Grants. The Committee may in its sole discretion grant restricted shares
(“Restricted Shares”) to any Eligible Person and shall evidence such grant in an
Award Agreement that is delivered to the Participant and that sets forth the
number of Restricted Shares, the purchase price for such Restricted Shares (if
any), and the terms upon which the Restricted Shares may become vested. In
addition, the Company may in its discretion grant to any Eligible Person the
right to receive Shares after certain vesting requirements are met (“Restricted
Share Units”), and shall evidence such grant in an Award Agreement that is
delivered to the Participant and that sets forth the number of Shares (or
formula, that may be based on future performance or conditions, for determining
the number of Shares) that the Participant shall be entitled to receive upon
vesting and the terms upon which the Shares subject to a Restricted Share Unit
may become vested and the delivery terms for such Shares. The Committee may
condition any Award of Restricted Shares or Restricted Share Units to a
Participant on receiving from the Participant such further assurances and
documents as the Committee may require to enforce the restrictions. In addition,
the Committee may grant Awards hereunder in the form of unrestricted shares
(“Unrestricted Shares”), which shall vest in full upon the date of grant or such
other date as the Committee may determine or which the Committee may issue
pursuant to any program under which one or more Eligible Persons (selected by
the Committee in its sole discretion) elect to pay for such Shares or to receive
Unrestricted Shares in lieu of cash bonuses that would otherwise be paid.

 

5



--------------------------------------------------------------------------------

(b) Vesting and Forfeiture. The Committee shall set forth in an Award Agreement
granting Restricted Shares or Restricted Share Units, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to Restricted Share Units will become vested and non-forfeitable;
provided that each such Award Agreement shall require as a condition of vesting
and/or non-forfeitability that the Participant be an Employee. Except as set
forth in the applicable Award Agreement or the Committee otherwise determines,
upon termination of a Participant’s Continuous Service for any reason, the
Participant shall forfeit his or her unvested Restricted Shares and Restricted
Share Units; provided that if a Participant purchases the Restricted Shares and
forfeits them for any reason, the Company shall return the purchase price to the
Participant only if and to the extent set forth in an Award Agreement.

(c) Issuance of Restricted Shares Prior to Vesting. The Company shall issue
stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. A Participant shall have all the rights of a stockholder of
the Company with respect to the Restricted Stock, including the right to vote
such shares. Notwithstanding the foregoing, except as set forth in the
applicable Award Agreement or the Committee otherwise determines, the Company or
a third party that the Company designates shall hold such Restricted Shares and
any dividends that accrue with respect to Restricted Shares pursuant to
Section 7(e).

(d) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or Shares underlying Restricted Share Units)
and the Participant’s satisfaction of applicable tax withholding requirements,
the Company shall release to the Participant, free from the vesting
restrictions, one Share for each vested Restricted Share (or issue one Share
free of the vesting restriction for each vested Restricted Share Unit), unless
an Award Agreement provides otherwise. No fractional shares shall be
distributed, and cash shall be paid in lieu thereof.

(e) Dividends Payable on Vesting. Whenever unrestricted Shares are issued to a
Participant pursuant to Section 7(d), the Participant shall also receive, with
respect to each Share issued, (i) a number of Shares equal to the stock
dividends which were declared and paid in respect of each such Share to the
holders of Shares between the Grant Date and the date such Share is issued, and
(ii) a number of Shares having a Fair Market Value equal to any cash dividends
that were paid in respect to each such Share to the holders of Shares based on a
record date between the Grant Date and the date such Share is issued.

(f) Section 83(b) Elections. A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares. If a Participant who has received Restricted Share Units
provides the Committee with written notice of his or her intention to make a
Section 83(b) Election with respect to the Shares subject to such Restricted
Share Units, the Committee may in its discretion convert the Participant’s
Restricted Share Units into Restricted Shares, on a one-for-one basis, in full
satisfaction of the Participant’s Award of Restricted Share Units. The
Participant may then make a Section 83(b) Election with respect to those
Restricted Shares. Shares with respect to which a Participant makes a
Section 83(b) Election shall not be eligible for deferral pursuant to Section 8.

(g) Deferral Elections. To the extent specifically provided in an Award
Agreement, a Participant may irrevocably elect, in accordance with Section 8
below, to defer the receipt of all or a percentage of the Shares that would
otherwise be transferred to the Participant upon the vesting of an RSU Award
provided the election is made on or before the 30th day following the Grant Date
of the RSU Award and at least 12 months in advance of the earliest date the RSU
Award could vest. If the Participant makes this election, the Shares subject to
the election, and any associated dividends and interest, shall be credited to an
account established pursuant to Section 8 on the date such Shares would
otherwise have been released or issued to the Participant pursuant to 
Section 7(d).

 

8. Deferred Share Units

(a) Elections to Defer. The Committee may permit any Participant who is a member
of a select group of management or highly compensated employees (within the
meaning of the Code) to irrevocably elect, on a form provided by and acceptable
to the Committee (the “Election Form”), to forego the receipt of cash or other
compensation (including the Shares deliverable pursuant to any RSU Award ), and
in lieu thereof to have the Company credit to an internal Plan account (the
“Account”) a number of deferred share units (“Deferred Share

 

6



--------------------------------------------------------------------------------

Units”) having a Fair Market Value equal to the Shares and other compensation
deferred. These credits will be made at the end of each calendar month during
which compensation is deferred. In general, except as provided in Section 7(e)
regarding deferral of Restricted Share Units and in Section 9(e) regarding
deferral of Performance Awards, Election Forms must be submitted to the
Committee no later than December 31st of the calendar year preceding the
calendar year in which the Eligible Person first performs the services that are
attributable to the compensation being deferred. Notwithstanding the foregoing,
any Eligible Person who first becomes eligible to defer compensation under the
Plan and is not eligible to defer or otherwise accrue an amount of deferred
compensation under any other plan or arrangement that (i) is maintained by the
Company or any other Affiliate that would be considered a single employer with
the Company pursuant to Code Sections 414(b) or 414(c) and (ii) constitutes a
single plan under Treasury Regulation §1.409A-1(c)(2)(A), may submit his or her
Election Form to the Committee no later than 30 days after the date the Eligible
Person first becomes eligible to defer compensation under the Plan; however, the
Election Form may relate only to compensation that is to be paid for services
performed after the date the Election Form is submitted to the Committee. The
Committee may reject any Election Form that it determines in its sole discretion
does not satisfy the requirements of this paragraph. The Committee may
unilaterally make Awards in the form of Deferred Share Units, regardless of
whether or not the Participant foregoes other compensation.

(b) Vesting. Unless an Award Agreement expressly provides otherwise, each
Participant shall be 100% vested at all times in any Shares subject to Deferred
Share Units.

(c) Issuances of Shares. Unless an Award Agreement expressly provides otherwise,
the Company shall settle a Participant’s DSU Award, by delivering one Share for
each DSU, by paying the total amount due over five years as follows: for each
year a payment is to be made and that payment shall equal as near as can be to
one-fifth of the total amount due to be paid over the five-year period and will
be issued before the last day of each of the five calendar years that end after
the date on which the Participant incurs a “separation from service” within the
meaning of Treasury Regulations §1.409A-1(h) and as further described in
Section 8(e) hereof (“Separation from Service”), subject to –

(i) the Participant’s right to elect a different form of distribution, only on a
form provided by and acceptable to the Committee, that permits the Participant
to select any combination of a lump sum and annual installments that are
triggered by, and completed within ten years following, the last day of the
Participant’s Separation from Service, and

(ii) the Company’s acceptance of the Participant’s distribution election form
executed at the time the Participant elects to defer the receipt of cash or
other compensation pursuant to Section 8(a), provided that the Participant may
change a distribution election through any subsequent election that (A) the
Participant delivers to the Company at least one year before the date on which
distributions are otherwise scheduled to commence pursuant to the Participant’s
initial distribution election, and (B) defers the commencement of distributions
by at least five years from the originally scheduled distribution commencement
date.

(iii) Notwithstanding anything in this Plan or an Award Agreement to the
contrary, if, at the time of the Participant’s Separation from Service, the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code and Treasury Regulation Section 1.409A-1(i)), the Company will not pay or
provide any “Specified Benefits” (as defined herein) during the six-month period
beginning after the date of the Participant’s Separation from Service (the “409A
Suspension Period”). In the event of a Participant’s death, however, the
Specified Benefits shall be paid to the Participant’s Beneficiary without regard
to the 409A Suspension Period. For purposes of this Plan, “Specified Benefits”
are any portion of the Participant’s DSU Award that would be subject to
Section 409A additional taxes if the Company were to pay it on account of the
Participant’s Separation from Service. Within 14 calendar days after the end of
the 409A Suspension Period, the Participant shall be paid a lump-sum payment
equal to any Specified Benefits delayed during the 409A Suspension Period

(d) Crediting of Dividends. Whenever Shares are issued to a Participant pursuant
to Section 8(c), the Participant shall also receive, with respect to each Share
issued, (i) a number of Shares equal to any stock dividends

 

7



--------------------------------------------------------------------------------

which were declared and paid in respect of a Share to the holders of Shares
between the Grant Date and the date such Share is issued, and (ii) a number of
Shares having a Fair Market Value equal to any cash dividends that were paid in
respect of a Share to the holders of Shares based on a record date between the
Grant Date and the date such Share is issued.

(e) Emergency Withdrawals. In the event that a Participant suffers an
unforeseeable emergency within the contemplation of this Section, the
Participant may apply to the Committee for an immediate distribution of all or a
portion of the Participant’s DSUs. The unforeseeable emergency must result from
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent (within the meaning of Code Section 152) of
the Participant, casualty loss of the Participant’s property, or other similar
extraordinary and unforeseeable conditions beyond the control of the
Participant. The Committee shall, in its sole and absolute discretion, determine
whether a Participant has a qualifying unforeseeable emergency, may require
independent verification of the emergency, and may determine whether or not to
provide the Participant with cash or Shares. Examples of purposes which are not
considered unforeseeable emergencies include post-secondary school expenses or
the desire to purchase a residence. In no event will a distribution be made to
the extent the unforeseeable emergency could be relieved through reimbursement
or compensation by insurance or otherwise, or by liquidation of the
Participant’s nonessential assets to the extent such liquidation would not
itself cause a severe financial hardship. The amount of any distribution
hereunder shall be limited to the amount necessary to relieve the Participant’s
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. The number of Shares subject to the
Participant’s DSU Award shall be reduced by any Shares distributed to the
Participant and by a number of Shares having a Fair Market Value on the date of
the distribution equal to any cash paid to the Participant pursuant to this
Section. For all DSUs granted to Participants who are U.S. taxpayers, the term
“unforeseeable emergency” shall be interpreted in accordance with Code
Section 409A.

(f) Unsecured Rights to Deferred Compensation. A Participant’s right to Deferred
Share Units shall at all times constitute an unsecured promise of the Company to
pay benefits as they come due. The right of the Participant or the Participant’s
duly-authorized transferee to receive benefits hereunder shall be solely an
unsecured claim against the general assets of the Company. Neither the
Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.

 

9. Performance Awards

(a) Performance Units. The Committee may in its discretion grant Performance
Units to any Eligible Person and shall evidence such grant in an Award Agreement
that is delivered to the Participant which sets forth the terms and conditions
of the Award.

(b) Performance Compensation Awards. The Committee may, at the time of grant of
a Performance Unit, designate such Award as a “Performance Compensation Award”
(payable in cash or Shares) in order that such Award constitutes “qualified
performance-based compensation” under Code Section 162(m), in which event the
Committee shall have the power to grant such Performance Compensation Award upon
terms and conditions that qualify it as “qualified performance-based
compensation” within the meaning of Code Section 162(m). With respect to each
such Performance Compensation Award, the Committee shall establish, in writing
within the time required under Code Section 162(m), a “Performance Period,”
“Performance Measure(s)”, and “Performance
Formula(e)” (each such term being hereinafter defined).

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance.

 

8



--------------------------------------------------------------------------------

(c) Definitions.

(i) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

(ii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index): basic, diluted, or
adjusted earnings per share; sales or revenue; earnings before interest, taxes,
and other adjustments (in total or on a per share basis); basic or adjusted net
income; returns on equity, assets, capital, revenue or similar measure; economic
value added; working capital; total shareholder return; and business objectives
tied to product development, product market share, research, licensing,
litigation, human resources, information services, mergers, acquisitions, or
sales of assets of Affiliates or business units. Each such measure shall be, to
the extent applicable, determined in accordance with generally accepted
accounting principles as consistently applied by the Company (or such other
standard applied by the Committee) and, if so determined by the Committee, and
in the case of a Performance Compensation Award, to the extent permitted under
Code Section 162(m), adjusted to omit the effects of extraordinary items, gain
or loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles. Performance Measures may vary from Performance Period to Performance
Period and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative.

(iii) “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

(d) Deferral Elections. At any time prior to the date that is at least six
months before the close of a Performance Period (or shorter or longer period
that the Committee selects) with respect to an Award of either Performance Units
or Performance Compensation, the Committee may permit a Participant who is a
member of a select group of management or highly compensated employees (within
the meaning of the Code) to irrevocably elect, on a form provided by and
acceptable to the Committee, to defer the receipt of all or a percentage of the
cash or Shares that would otherwise be transferred to the Participant upon the
vesting of such Award. If the Participant makes this election, the cash or
Shares subject to the election, and any associated interest and dividends, shall
be credited to an account established pursuant to Section 8 on the date such
cash or Shares would otherwise have been released or issued to the Participant
pursuant to Section 9(a) or Section 9(b).

 

10. Taxes

(a) General. As a condition to the issuance or distribution of Shares pursuant
to the Plan, the Participant (or in the case of the Participant’s death, the
person who succeeds to the Participant’s rights) shall make such arrangements as
the Company may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied. If the Committee allows the
withholding or surrender of Shares to satisfy a Participant’s tax withholding
obligations, the Committee shall not allow Shares to be withheld in an amount
that exceeds the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes.

(b) Default Rule. In the absence of any other arrangement, a Participant shall
be deemed to have directed the Company to withhold or collect from his or her
cash compensation an amount sufficient to satisfy such tax obligations from the
next payroll payment otherwise payable after the date of the exercise of an
Award.

(c) Special Rules. In the case where the next payroll payment under
Section 10(b) is not sufficient to satisfy such tax obligations, with respect to
any remaining tax obligations, in the absence of any other arrangement

 

9



--------------------------------------------------------------------------------

and to the extent permitted under Applicable Law, the Participant shall be
deemed to have elected to have the Company withhold from the Shares or cash to
be issued pursuant to an Award that number of Shares having a Fair Market Value
determined as of the applicable Tax Date (as defined below) or cash equal to the
amount required to be withheld. For purposes of this Section 10, the Fair Market
Value of the Shares to be withheld shall be determined on the date that the
amount of tax to be withheld is to be determined under the Applicable Law (the
“Tax Date”).

(d) Surrender of Shares. If permitted by the Committee, in its discretion, a
Participant may satisfy the minimum applicable tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld. In the case of Shares previously acquired from
the Company that are surrendered under this Section 10, such Shares must have
been owned by the Participant for more than six months on the date of surrender
(or such longer period of time the Company may in its discretion require).

(e) Income Taxes and Deferred Compensation. Participants are solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with Awards (including any taxes arising under Section 409A of the
Code), and the Company shall not have any obligation to indemnify or otherwise
hold any Participant harmless from any or all of such taxes. The Committee shall
have the discretion to organize any deferral program, to require deferral
election forms, and to grant or to unilaterally modify any Award in a manner
that (i) conforms with the requirements of Section 409A of the Code with respect
to compensation that is deferred and that vests after December 31, 2004,
(ii) that voids any Participant election to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and all Awards.

 

11. Non-Transferability of Awards

(a) General. Except as set forth in this Section 11, or as otherwise approved by
the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution, or in the case of an option, pursuant to a domestic
relations order as defined under Rule 16a-12 under the Exchange Act. The
designation of a beneficiary by a Participant will not constitute a transfer. An
Award may be exercised, during the lifetime of the holder of an Award, only by
such holder, the duly-authorized legal representative of a Participant who is
Disabled, a transferee permitted by this Section 11 or by a bankruptcy trustee.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 11, the Committee may in its discretion provide in an Award Agreement
that an Award relating to Non-ISOs, Restricted Shares, or Performance Units may
be transferred, on such terms and conditions as the Committee deems appropriate,
either (i) by instrument to the Participant’s “Immediate Family” (as defined
below), (ii) by instrument to an inter vivos or testamentary trust (or other
entity) in which the Award is to be passed to the Participant’s designated
beneficiaries, or (iii) by gift to charitable institutions. Each share of
restricted stock shall be non-transferable until such share becomes
non-forfeitable. Any transferee of the Participant’s rights shall succeed and be
subject to all of the terms of the applicable Award Agreement and the Plan.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.

 

12. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions

(a) Changes in Capitalization. The Committee shall equitably adjust the number
of Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock-split, reverse stock-split, stock
dividend,

 

10



--------------------------------------------------------------------------------

combination, recapitalization or reclassification of the Shares, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company. In the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Options under
the Plan such alternative consideration (including securities of any surviving
entity) as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Options so replaced. In any case, such substitution of securities shall not
require the consent of any person who is granted Options pursuant to the Plan.
Except as expressly provided herein, or in an Award Agreement, if the Company
issues for consideration shares of stock of any class or securities convertible
into shares of stock of any class, the issuance shall not affect, and no
adjustment by reason thereof shall be required to be made with respect to the
number or price of Shares subject to any Award.

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change in Control, each Award will
terminate immediately prior to the consummation of such action, subject to the
ability of the Committee to exercise any discretion authorized in the case of a
Change in Control.

(c) Change in Control. In the event of a Change in Control, the Committee may in
its sole and absolute discretion and authority, without obtaining the approval
or consent of the Company’s stockholders or any Participant with respect to his
or her outstanding Awards, take one or more of the following actions:

(i) arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);

(ii) accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company with
respect to Shares issued upon exercise of an Award shall lapse as to the Shares
subject to such repurchase right;

(iii) arrange or otherwise provide for the payment of cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding Awards;

(iv) terminate such outstanding Awards upon the consummation of the transaction,
provided that the Committee may in its sole discretion provide for vesting of
all or some outstanding Awards in full as of a date immediately prior to
consummation of the Change in Control. To the extent that an Award is not
exercised prior to consummation of a transaction in which the Award is not being
assumed or substituted, such Award shall terminate upon such consummation; or

(v) make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 14(a).

Notwithstanding the above, in the event a Participant holding an Award assumed
or substituted by the Successor Corporation in a Change in Control is
Involuntarily Terminated by the Successor Corporation in connection with, or
within 12 months following consummation of, the Change in Control, then any
assumed or substituted Award held by the terminated Participant at the time of
termination shall accelerate and become fully vested (and exercisable in full in
the case of Options), and any repurchase right applicable to any Shares shall
lapse in full, unless an Award Agreement provides for a more restrictive
acceleration or vesting schedule or more restrictive limitations on the lapse of
repurchase rights or otherwise places additional restrictions, limitations and
conditions on an Award. The acceleration of vesting and lapse of repurchase
rights provided for in the previous sentence shall occur immediately prior to
the effective date of the Participant’s termination, unless an Award Agreement
provides otherwise.

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

 

11



--------------------------------------------------------------------------------

13. Time of Granting Awards.

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such later date as is
determined by the Committee and set forth in the Award Agreement, provided that
no Shares may be issued pursuant to any Award before the commencement of the
Participant’s employment relationship with the Company or any Subsidiary
Corporation and no Award shall be made after the commencement of the
Participant’s employment relationship with the Company or such Subsidiary
Corporation.

 

14. Modification, Extension and Renewal of Awards.

Within the limitations of the Plan, the Committee may modify an Award to
accelerate the rate at which an Option may be exercised (including without
limitation permitting an Option to be exercised in full without regard to the
installment or vesting provisions of the applicable Award Agreement or whether
the Option is at the time exercisable, to the extent it has not previously been
exercised), to accelerate the vesting of any Award, to extend or renew
outstanding Awards or to accept the cancellation of outstanding Awards to the
extent not previously exercised. However, the Committee may not cancel an
outstanding Option that is underwater for the purpose of reissuing the Option to
the participant at a lower exercise price or granting a replacement award of a
different type. Notwithstanding the foregoing provision, no modification of an
outstanding Award shall materially and adversely affect such Participant’s
rights thereunder, unless either (i) the Participant provides written consent or
(ii) before a Change in Control the Committee determines in good faith that the
modification is not materially adverse to the Participant.

 

15. Term of Plan.

The Plan shall continue in effect until the date of the Company’s 2015 annual
meeting of stockholders, unless the Plan is sooner terminated under Section 16.

 

16. Amendment and Termination of the Plan.

(a) Authority to Amend or Terminate. Subject to Applicable Laws, the Board may
from time to time amend, alter, suspend, discontinue, or terminate the Plan;
provided, however, that no such action of the Board shall take effect without
approval of the stockholders of the Company to the extent such approval is
required by applicable law or determined by the Board to be necessary or
desirable for any reason (including but not limited to the satisfaction of
listing rules on a stock exchange).

(b) Effect of Amendment or Termination. No amendment, suspension, or termination
of the Plan shall materially and adversely affect Awards already granted unless
either it relates to an adjustment pursuant to Section 12, or modification
pursuant to
Section 14(a) above, or it is otherwise mutually agreed between the Participant
and the Committee, which agreement must be in writing and signed by the
Participant and the Company. Notwithstanding the foregoing, the Committee may
amend the Plan to eliminate provisions which are no longer necessary as a result
of changes in tax or securities laws or regulations, or in the interpretation
thereof.

 

17. Conditions Upon Issuance of Shares.

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

 

18. Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

12



--------------------------------------------------------------------------------

19. Effective Date.

This Plan shall become effective on the date of its approval by the Committee or
a majority of the Company’s independent directors (as defined in Rule 5605(a)(2)
of the NASDAQ Listing Rules), and no Shares shall be distributed before such
approval.

 

20. Controlling Law.

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Delaware, to the extent not preempted by United States federal law. If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 

21. Laws and Regulations.

(a) U.S. Securities Laws. This Plan, the grant of Awards, and the exercise of
Options under this Plan, and the obligation of the Company to sell or deliver
any of its securities (including, without limitation, Options, Restricted
Shares, Restricted Share Units, Deferred Share Units, and Shares) under this
Plan shall be subject to all Applicable Law. In the event that the Shares are
not registered under the Securities Act of 1933, as amended (the “Act”), or any
applicable state securities laws prior to the delivery of such Shares, the
Company may require, as a condition to the issuance thereof, that the persons to
whom Shares are to be issued represent and warrant in writing to the Company
that such Shares are being acquired by him or her for investment for his or her
own account and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
Shares within the meaning of the Act, and a legend to that effect may be placed
on the certificates representing the Shares.

(b) Other Jurisdictions. To facilitate the making of any grant of an Award under
this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.

 

22. Shareholder Rights.

Neither a Participant nor any transferee of a Participant shall have any rights
as a shareholder of the Company with respect to any Shares underlying any Award
until the date of issuance of a share certificate to a Participant or a
transferee of a Participant for such Shares in accordance with the Company’s
governing instruments and Applicable Law. Except as provided in Section 7(c),
prior to the issuance of Shares pursuant to an Award, a Participant shall not
have the right to vote or to receive dividends or any other rights as a
shareholder with respect to the Shares underlying the Award, notwithstanding its
exercise in the case of Options. No adjustment will be made for a dividend or
other right that is determined based on a record date prior to the date the
stock certificate is issued, except as otherwise specifically provided for in
this Plan.

 

23. No Employment Rights.

The Plan shall not confer upon any Participant any right to continue an
employment, service or consulting relationship with the Company or any
Subsidiary Corporation, nor shall it affect in any way a Participant’s right or
the Company’s or a Subsidiary Corporation’s right to terminate the Participant’s
employment, service, or consulting relationship at any time, with or without
Cause.

 

13



--------------------------------------------------------------------------------

24. Termination, Rescission and Recapture of Awards.

Notwithstanding any other provision of the Plan, but subject to any contrary
terms set forth in any Award Agreement, this Section 24 shall apply to each
Participant and shall automatically cease to apply to any Participant from and
after his or her termination of Continuous Service after a Change in Control.

(a) Each Award under the Plan is intended to align the Participant’s long-term
interest with those of the Company. If the Participant engages in certain
activities discussed below, either during employment or after employment with
the Company or a Subsidiary Corporation terminates for any reason, the
Participant is acting contrary to the long-term interests of the Company.
Accordingly, except as otherwise expressly provided in the Award Agreement, the
Company may terminate any outstanding, unexercised, unexpired, unpaid, or
deferred Awards (“Termination”), rescind any exercise, payment or delivery
pursuant to the Award (“Rescission”), or recapture any common stock (whether
restricted or unrestricted) or proceeds from the Participant’s sale of Shares
issued pursuant to the Award (“Recapture”), if the Participant does not comply
with the conditions of subsections (b) and (c) hereof (collectively, the
“Conditions”). In addition, all Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing rules of any national securities exchange or
association on which the Shares are listed or as otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Law.

(b) A Participant shall not, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
or any Subsidiary Corporation with regard to any such proprietary or
confidential information or material.

(c) Pursuant to any agreement between the Participant and the Company or any
Subsidiary Corporation with regard to intellectual property (including but not
limited to patents, trademarks, copyrights, trade secrets, inventions,
developments, improvements, proprietary information, confidential business and
personnel information), a Participant shall promptly disclose and assign to the
Company or its designee all right, title, and interest in such intellectual
property, and shall take all reasonable steps necessary to enable the Company to
secure all right, title and interest in such intellectual property in the United
States and in any foreign country.

(d) Upon exercise, payment, or delivery of cash or common stock pursuant to an
Award, the Participant shall certify on a form acceptable to the Company that he
or she is in compliance with the terms and conditions of the Plan and, if a
severance of Continuous Service has occurred for any reason, shall state the
name and address of the Participant’s then-current employer or any entity for
which the Participant performs business services and the Participant’s title,
and shall identify any organization or business in which the Participant owns a
greater-than-five-percent equity interest.

(e) If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Conditions or (ii) during his or her
Continuous Service, or, to the extent enforceable in the jurisdiction in which
the Participant resides, up to 2 years after Participant’s termination for any
reason (and in California covering every County within California), a
Participant (a) has rendered services to or otherwise directly or indirectly
engaged in or assisted, any organization or business that, in the judgment of
the Company in its sole and absolute discretion, is or is working to become
competitive with the Company or any Subsidiary Corporation; (b) has solicited
any non-administrative employee of the Company or any Subsidiary Corporation to
terminate employment with the Company or such Subsidiary Corporation(s); or
(c) has engaged in activities which are materially prejudicial to or in conflict
with the interests of the Company or any Subsidiary Corporation, including any
breaches of fiduciary duty or the duty of loyalty, then the Company may, in its
sole and absolute discretion, impose a Termination, Rescission, and/or Recapture
with respect to any or all of the Participant’s relevant Awards, Shares, and the
proceeds thereof.

(f) Within ten days after receiving notice from the Company of any such
activity, the Participant shall deliver to the Company the Shares acquired
pursuant to the Award, or, if Participant has sold the Shares, the gain
realized, or payment received as a result of the rescinded exercise, payment, or
delivery; provided, that if the Participant returns Shares that the Participant
purchased pursuant to the exercise of an Option (or the gains realized from the
sale of such common stock), the Company shall promptly refund the exercise
price, without earnings, that the Participant paid for the Shares. Any payment
by the Participant to the Company pursuant to this Section 24 shall

 

14



--------------------------------------------------------------------------------

be made either in cash or by returning to the Company the number of Shares that
the Participant received in connection with the rescinded exercise, payment, or
delivery. It shall not be a basis for Termination, Rescission or Recapture if
after termination of a Participant’s Continuous Service, the Participant
purchases, as an investment or otherwise, stock or other securities of such an
organization or business, so long as (i) such stock or other securities are
listed upon a recognized securities exchange or traded over-the-counter, and
(ii) such investment does not represent more than a five percent (5%) equity
interest in the organization or business.

(g) Notwithstanding the foregoing provisions of this Section 24, the Company has
sole and absolute discretion not to require Termination, Rescission and/or
Recapture, and its determination not to require Termination, Rescission and/or
Recapture with respect to any particular act by a particular Participant or
Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award. Nothing in this Section 24 shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b) or (c) of this Section 24, other than any obligations that are
part of any separate agreement between the Company or any Subsidiary Corporation
and the Participant or that arise under Applicable Law.

(h) All administrative and discretionary authority given to the Company under
this Section 24 shall be exercised by the most senior human resources executive
of the Company or such other person or committee (including without limitation
the Committee) as the Committee may designate from time to time.

(i) Notwithstanding any provision of this Section 24, if any provision of this
Section is determined to be unenforceable or invalid under any Applicable Law,
such provision will be applied to the maximum extent permitted by Applicable
Law, and shall automatically be deemed amended in a manner consistent with its
objectives to the extent necessary to conform to any limitations required under
Applicable Law. Furthermore, if any provision of this Section is illegal under
any Applicable Law, such provision shall be null and void to the extent
necessary to comply with Applicable Law.

 

15



--------------------------------------------------------------------------------

BioMarin Pharmaceutical Inc.

2014 INDUCEMENT PLAN

 

 

Appendix A: Definitions

 

 

As used in the Plan, the following definitions shall apply:

“Affiliate” means, with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person. For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, a Restricted Share, a Restricted Share Unit, an Unrestricted
Share, a Deferred Share Unit, and a Performance Award, or any combination
thereof, whether alternative or cumulative, authorized by and granted under this
Plan.

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

“Board” means the Board of Directors of the Company.

“Cause” for termination of a Participant’s Continuous Service will have the
meaning set forth in any unexpired employment agreement between the Company or a
Subsidiary Corporation and the Participant. In the absence of such an agreement,
“Cause” will exist if the Participant is terminated from employment or other
service with the Company or an Affiliate for any of the following reasons:
(i) the Participant’s willful failure to substantially perform his or her duties
and responsibilities to the Company or any Subsidiary Corporation or deliberate
violation of a material policy of the Company or such Subsidiary Corporation(s);
(ii) the Participant’s commission of any material act or acts of fraud,
embezzlement, dishonesty, or other willful misconduct; (iii) the Participant’s
material unauthorized use or disclosure of any proprietary information or trade
secrets of the Company or any Subsidiary Corporation or any other party to whom
the Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company or such Subsidiary Corporation(s); or
(iv) Participant’s willful and material breach of any of his or her obligations
under any written agreement or covenant with the Company or a Subsidiary
Corporation.

The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause. The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons. The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate (including any Subsidiary Corporation) or
successor thereto, if appropriate.

“Change in Control” means any of the following:

(i) Acquisition of Controlling Interest. Any Person becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities.
In applying the preceding sentence, (i) securities acquired directly from the
Company or its Affiliates by or for the Person shall not be taken into account,
and (ii) an agreement to vote securities shall be disregarded unless its
ultimate purpose is to cause what would otherwise be a Change in Control, as
reasonably determined by the Board.

 

A - 1



--------------------------------------------------------------------------------

(ii) Change in Board Control. During a consecutive 2-year period commencing
after the date of adoption of this Plan, individuals who constituted the Board
at the beginning of the period (or their approved replacements, as defined in
the next sentence) cease for any reason to constitute a majority of the Board. A
new Director shall be considered an “approved replacement” Director if his or
her election (or nomination for election) was approved by a vote of at least a
majority of the Directors then still in office who either were Directors at the
beginning of the period or were themselves approved replacement Directors, but
in either case excluding any Director whose initial assumption of office
occurred as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board.

(iii) Merger. The Company consummates a merger, or consolidation of the Company
with any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no Person becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities.

(iv) Sale of Assets. The stockholders of the Company approve an agreement for
the sale or disposition by the Company of all, or substantially all, of the
Company’s assets.

(v) Liquidation or Dissolution. The stockholders of the Company approve a plan
or proposal for liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above. With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code. With respect to any decision relating to a Reporting
Person, the Committee shall consist of two or more Directors who are
disinterested within the meaning of Rule 16b-3.

“Company” means BioMarin Pharmaceutical Inc., a Delaware corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

“Continuous Service” means the absence of any interruption or termination of
service as an Employee. Continuous Service shall not be considered interrupted
in the case of: (i) sick leave; (ii) military leave; (iii) any other leave of
absence approved by the Committee, provided that such leave is for a period of
not more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or a Subsidiary Corporation or between the
Company, its Subsidiary Corporation(s) or their respective successors.

“Deferred Share Units” mean Awards pursuant to Section 8.

“Director” means a member of the Board, or a member of the board of directors of
the Company or any Subsidiary Corporation.

“Disabled” means a condition under which a Participant

(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

A - 2



--------------------------------------------------------------------------------

(b) has, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.

“Eligible Person” means any person to whom the Company (or a Subsidiary
Corporation) makes an offer of employment but only until such time as such
person commences employment with the Company (or such Subsidiary Corporation).

“Employee” means any person whom the Company or any Subsidiary Corporation
classifies as an employee (including an officer) for employment tax purposes,
whether or not that classification is correct.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any date (the “Determination Date”): (i) the
closing price of a Share on the New York Stock Exchange, The NASDAQ Stock Market
or the NYSE Amex Equities (collectively, the “Exchange”), on the Determination
Date, or, if shares were not traded on the Determination Date, then on the
nearest preceding trading day during which a sale occurred; or (ii) if such
stock is not traded on the Exchange but is otherwise traded in the
over-the-counter, the mean between the representative bid and asked prices on
the Determination Date; or (iii) if subsections (i)-(ii) do not apply, the fair
market value established in good faith by the Board.

“Grant Date” has the meaning set forth in Section 13.

“Incentive Share Option or ISO” hereinafter means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code.

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control: (i) termination without Cause by the Company or a Subsidiary
Corporation or successor thereto, as appropriate; or (ii) voluntary termination
by the Participant within 60 days following (A) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 50 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees.

“Non-ISO” means an Option not intended to qualify as an ISO.

“Option” means any stock option granted pursuant to Section 6.

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 9.

“Performance Compensation Awards” mean Awards granted pursuant to Section 9(b).

“Performance Unit” means Awards granted pursuant to Section 9(a), which may be
paid in cash, in Shares, or such combination of cash and Shares as the Committee
in its sole discretion shall determine.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

“Plan” means this BioMarin Pharmaceutical Inc. 2014 Inducement Plan.

 

A - 3



--------------------------------------------------------------------------------

“Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

“Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 7.

“Restricted Share Units” mean Awards pursuant to Section 7.

“Retirement” means the voluntary resignation of employment from the Company or
an Affiliate upon the earlier to occur of (a) the Participant becoming 50 years
of age after being employed by the Company or an Affiliate on a continuous basis
for at least 10/15 years or (b) the Participant becoming 60 years of age.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“Separation from Service” has the meaning set forth in Section 9 of the Plan.

“Share” means a share of common stock of the Company, as adjusted in accordance
with Section 12.

“Subsidiary Corporation” means an Affiliate of the Company that is a “subsidiary
corporation” within the meaning of Section 424 of the Code.

“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.

“Unrestricted Shares” mean Shares awarded pursuant to Section 7.

BIOMARIN PHARMACEUTICAL INC.

2014 INDUCEMENT PLAN

 

A - 4